IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 741 MAL 2017
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   169 MDA 2017 entered on October
                                              :   13, 2017, affirming the PCRA Order
 RANDY TAFT,                                  :   of the Tioga County Court of Common
                                              :   Pleas at No. CP-59-CR-0000152-
                     Petitioner               :   1987 entered on January 29, 2016


                                        ORDER



PER CURIAM                                                DECIDED: MARCH 21, 2018
      AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the matter is REMANDED

to that court for further consideration, in light of Commonwealth v. Chmiel, 2017 LEXIS
3097 (Pa. 2017).

      Justice Mundy did not participate in the consideration or decision of this matter.